In an action to recover damages, inter alia, for loss of the services and companionship of the infant plaintiff, the defendant Jeffrey Miller appeals, as limited by his brief, from so much of an order of the Supreme Court, Putnam County (Dickinson, J.), dated June 19, 1991, as denied his motion to dismiss the complaint pursuant to CPLR 3216 and extended the plaintiffs’ time to file a note of issue and certificate of readiness.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements (see, Amy L. M. v Board of Educ., 199 AD2d 477 [No. 25] [decided herewith]). Thompson, J.P., Sullivan, Miller, Ritter and Santucci, JJ., concur.